DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 2-4 & 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al.(US 2015/0216496).

Lee et al. discloses:

2.     The method according to claim 7, wherein the multiple measurements are acquired using a distal end of a catheter, and wherein indicating the unvisited region comprises displaying a graphical indication indicative of a direction to which the user is to move the distal end in order to map the unvisited region {e.g., [0064] & (Fig 9)}.



4.     The method according to claim 7, and comprising defining a given volume that extends outwards from a catheter distal end that is used for acquiring the measurements, wherein identifying the unvisited region comprises identifying, within the given volume, locations that were not yet visited by the distal end (e.g., [0007] & [0031]).


6.     The apparatus according to claim 8, wherein the multiple measurements are acquired using a distal end of a catheter, and wherein the processor is configured to display on the output device a graphical indication of a direction to which the user is to move the distal end in order to map the unvisited region (e.g., see Fig 9).

7.   A method, comprising [e.g., 0003]: receiving a partial anatomical mapping, comprising multiple measurements acquired at multiple respective locations within an organ of a patient, the multiple measurements including a physiological property of the organ acquired by an electrode at the multiple respective locations, and 3-D coordinates of the multiple respective locations (e.g., via the disclosed steps of obtaining a 3D finite element model, i.e. steps 100-106); computing an estimated partial surface of the organ based on the measurements; identifying, based on the measurements, an unvisited region of the organ that was not yet mapped by the partial anatomical mapping (e.g., via the disclosed ‘automatic means of finding the parameters that are missing in the images) ; and indicating the unvisited region to 

8.    The method of claim 7, wherein the indicating the unvisited region includes displaying an arrow indicating a direction of the unvisited region (e.g., see Fig 9)

9.    Apparatus, comprising: an output device; and a processor (e.g., via the disclosed parameter estimation module), configured to: receive a partial anatomical mapping comprising multiple measurements that are acquired at multiple respective locations within an organ of a patient, the multiple measurements include a physiological property of the organ acquired by an electrode at the multiple respective locations and 3-D coordinates of the multiple respective locations, and compute an estimated partial surface of the organ based on the measurements, to identify, based on the measurements, an unvisited region of the organ that was not yet mapped by the partial anatomical mapping, and indicate on the output device the unvisited region to a user, so as to assist the user in mapping the unvisited region and extending the estimated partial surface (e.g., [0012]-[0013] & [0030]-[00034]).

10. A method of generating an anatomical map, comprising: receiving anatomical data of an organ of a patient; displaying an estimated volume of a cavity of the organ as a geometric shape; receiving a partial anatomical mapping comprising multiple measurements acquired at multiple respective locations within the cavity; based on the measurements, computing an estimated partial surface; and based on the estimated volume and the multiple measurements, identify .

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive. The applicant argues the following points in which the examiner provides a reason(s) as to why the arguments are not persuasive:
The applicant argues that the primary reference, Lee et al., fails to disclose identifying, based on the measurements, an unvisited region of the organ that was not yet mapped by the partial anatomical mapping and indicating the unvisited region to a user so as to assist the user in mapping the unvisited region and extending the estimated partial surface.

Based on the broadest interpretation of the claims the examiner disagrees and further points out that Lee et al. discloses a system and method for 3D estimation of elasticity parameters including a simulation of a 3D model of an object comprising biological tissue, in which a function-based image is formed that shows the difference between a ‘moving image’ and a ‘fixed image,’ thus providing an output that is referred to as an “error.” The image defined by the disclosed “error” provides anatomical information relating to difference between deformation of an organ or structure and a fixed image that is further used to determine a specific threshold value, i.e. the deviation of said “error,” based off said threshold value, provides a visual indication of probability of the physiological condition of said  tissue modeled.  The examiner is interpreting the disclosed “error” as being the claimed ‘unvisited region,’ e.g., via the disclosed ‘automatic means of finding the parameters that are missing in the images, therefore providing the step of identifying, based on the measurements, an unvisited region of the organ that was not yet mapped by the partial anatomical mapping and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792